Citation Nr: 0632172	
Decision Date: 10/16/06    Archive Date: 10/25/06	

DOCKET NO.  03-28 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) in Wichita, Kansas


THE ISSUE

Entitlement to an increased evaluation for serous otitis 
media of the right ear, currently evaluated as 10 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant





ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from January 1973 to December 
1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the VARO in 
Wichita, Kansas.

A review of the record shows that by rating decision dated in 
September 2002, a 100 percent temporary total rating based on 
convalescence following surgery for service-connected 
disability was assigned, effective September 5, 2001.  The 
prehospital rating of 10 percent was reestablished, effective 
November 1, 2001.  The veteran and his representative have 
requested a higher disability rating.  The record also 
reveals that by rating decision dated in September 2003, 
service connection for bilateral hearing loss was granted.  A 
10 percent disability evaluation was assigned, effective 
March 18, 2002.  Also, service connection for tinnitus was 
granted and a 10 percent evaluation was assigned, effective 
March 18, 2002.


FINDINGS OF FACT


1.  All information and evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO.

2.  The veteran is in receipt of the maximum schedular 
evaluation for otitis media.  There is no evidence the 
disability has required frequent periods of hospitalization.




CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
service-connected otitis media have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.3, 4.7, 4.87, Diagnostic Code 6200 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156, 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, including 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of the information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must request that 
the claimant provide any evidence in his possession that 
pertains to the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 173 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of his service connection claim.  As previously defined by 
the Court, those five elements include:  (1) Veteran status; 
(2) the existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for service connection, therefore, 
VA is required to review the information and evidence 
presented with the claim, and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Because the Court's decision is premised on the 
five elements of a service connection claim, it is the 
consensus opinion within VA that the analysis employed can be 
analogously applied to any matter that involves any one of 
the five elements of a service connection claim, to include 
an increased rating claim.

A review of the record shows that the veteran had the 
opportunity to present testimony on his behalf before the 
undersigned Veterans Law Judge at a video conference hearing 
in April 2004.  A transcript of the proceedings is of record.  
The case was then remanded by the Board in October 2004 in 
order to ensure compliance with the requirements of the VCAA.  
By communication dated in November 2004, the veteran was told 
that it was his responsibility to make sure VA received all 
requested records that were not in the possession of a 
Federal department or agency.  He was further told what the 
evidence had to show to support his claim and VA would help 
him obtain evidence for his claim.  He was specifically 
informed what was needed to establish entitlement to an 
extraschedular rating.  VA outpatient records were then 
associated with the claims folder.  

In view of the foregoing, the Board finds VA has essentially 
complied with the notification and assistance requirements of 
the VCAA.  The Board believes that no prejudice would result 
from adjudication of the matter at this time.  Remanding the 
case to the RO for further VCAA development would result only 
in additional delay, with no benefit flowing to the veteran.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that such remands are to be avoided.  See 
Winters v. West, 12 Vet. App. 203 (1999), vacated on other 
grounds in Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); 
Soyini v. Derwinski, 1 Vet. App. 510, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994); Livesay v. Principi, 15 
Vet. App. 165, 178 (2001).  

Pertinent Legal Criteria

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in VA's Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a 
question as to two evaluations shall be applied, the higher 
evaluation will be assigned if the disability more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Chronic suppurative otitis media, mastoiditis, or 
cholesteatoma (or any combination), is currently evaluated 
under Diagnostic Code 6200.  Under the criteria, disability 
during suppuration, or with aural polyps warrants a 10 
percent disability evaluation.  Hearing impairment and 
complications such as labyrinthitis, tinnitus, facial nerve 
paralysis, or bone loss of skull are to be evaluated 
separately.  See 38 C.F.R. § 4.87.  A rating in excess of 10 
percent is not provided under Diagnostic Code 6200.  

The Board notes that otitis media may be evaluated by analogy 
to Ménière's syndrome under Diagnostic Code 6205.  Under the 
criteria, a 30 percent rating is assigned for disability 
manifested by hearing impairment with vertigo less than once 
a month, with or without tinnitus.  The next higher rating of 
60 percent is authorized when there is hearing impairment, 
further attacks of vertigo, and cerebellar gait occurring 
from 1 to 4 times a month, with or without tinnitus.  A 
100 percent rating is warranted when there is hearing 
impairment, further attacks of vertigo, and cerebellar gait 
occurring more than once weekly, with or without tinnitus.  

The note to Code 6205 specifies that Meniere's syndrome may 
be rated either under these criteria or by separately 
evaluating vertigo (as a peripheral vestibular disorder), 
hearing impairment, and tinnitus, whichever method results in 
a higher overall evaluation.  However, an evaluation of 
hearing impairment, tinnitus, or vertigo may not be combined 
with an evaluation under Code 6205.  In the present case, the 
veteran has already been awarded service connection for 
bilateral hearing loss and for tinnitus.  He has been 
assigned 10 percent disability ratings for each.

Peripheral vestibular disorders are evaluated under Code 
6204.  A 10 percent rating is awarded when there is 
occasional dizziness.  The maximum schedular rating of 30 
percent is assigned when there is dizziness and occasional 
staggering.  The note to Code 6204 states that objective 
findings supporting the diagnosis of vestibular 
disequilibrium are required before a compensable evaluation 
can be assigned under this code.  

Ratings shall be based as far as practicable, upon the 
average impairment of earning capacity with the additional 
provision that the Secretary of VA shall from time to time 
readjust the Schedule of Ratings in accordance with 
experience.  To accord justice, therefore, to the exceptional 
case where the schedular evaluations are found to be 
inadequate, the Undersecretary for Benefits, or the Director, 
Compensation and Pension Service, upon field station 
submission, is authorized to approve on the basis of the 
criteria set forth in this paragraph an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is: a finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1).

A review of the evidence of record reveals that despite the 
veteran's complaints, the preponderance of the evidence is 
against the claim for a rating in excess of 10 percent for 
serous otitis media involving the right ear.  VA treatment 
records reveal the veteran has had surgical procedures 
involving the right ear in 2001 and two times in 2002.  Of 
record is a May 2003 communication from the veteran's 
employer indicating the veteran had been off work for 13 
months total from January 2001 to May 2003.  The owner and 
the business manager of the company referred to the veteran 
having experienced "numerous" health problems.  They stated 
that "some" of the limitations were a definite loss of 
hearing.  The Board has considered the applicability of 
38 C.F.R. § 3.321(b)(1), but it appears that there are other 
health problems in addition to the otitis media that 
interfere with the veteran's employment.  Therefore, 
consideration of an extraschedular rating is not warranted.  
Shipwash v. Brown, 8 Vet. App. 218 (1995).  

Reports of VA outpatient visits include the report of a visit 
in March 2004 at which time notation was made of tenderness 
in the right ear, but no evidence of infection.  A CT scan of 
the head was negative other than evidence of post surgical 
changes of the right mastoid bone with evidence of bilateral 
chronic mastoiditis.  The records do not show residuals or 
additional treatment for serous otitis media.  Essentially, 
then, there is no basis for a rating in excess of 10 percent 
for the veteran's serous otitis media involving the right 
ear.  Again, as cited above, 10 percent is the maximum rating 
assignable for otitis media.  Also, as noted above, the 
veteran is also in receipt of separate ratings for tinnitus 
and for hearing loss.  


ORDER

A disability rating in excess of 10 percent for serous otitis 
media of the right ear is denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


